     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.387 Page 1 of 11


 1
 2
 3

 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     PRODUCE PAY, INC.,                                 Case No.: 3:20-cv-517-MMA-RBM
12                                       Plaintiff,
                                                          REPORT AND
13     V.                                                 RECOMMENDATION RE:
                                                          PLAINTIFF'S MOTION TO
14     FVF DISTRIBUTORS, INC., et al.,
                                                          ENFORCE SETTLEMENT
15                                   Defendants.          AGREEMENT
16
                                                          [Doc. 48]
17
18                                        · I.   INTRODUCTION
19          On February 23, 2021, Plaintiff Produce Pay, Inc. {"Plaintiff') filed a motion to
20    enforce settlement agreement ("Motion") against Defendants FVF Distributors, Inc.
21    ("FVF") and F. David Avila ("Avila"} (collectively "Defendants" or "FVF Defendants").
22    (Doc. 48.) Defendants filed a response to the motion on March 12, 2021, and Plaintiff filed
23    a reply on March 26, 2021. (Docs. 52, 53.)
24          The matter was referred to the undersigned for Report and Recommendation
25    pursuantto 28 U.S.C. § 636(b)(l) and Civil Local Rule 72.l(c). For the reasons that follow,
26    the undersigned respectfully recommends that Plaintiffs Motion b~ GRANTED without
27    an evidentiary hearing. It is further recommended that the Court AWARD attorney °fees
28    in the amount of $2,250.00, enter final judgment, and close the case.

                                                      1
                                                                              3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.388 Page 2 of 11


 1                                               II.   BACKGROUND
 2              This case arises under the Perishable Agricultural Commodities Act, 1930, as
 3     amended, 7 U.S.C. §§ 499a-499t (2016) ("PACA") and includes claims for breach of
 4     contract (Count IX as against FVF), interference with receipt of trust assets subject to
 5    PACA (Count X as against FVF), conversion (Count XI as against FVF), and breach of
 6     malfeasance agreement (~ountXII as against Avila). (See generally Doc. 1.) Produce Pay
 7     is a Delaware corporation in the business of buying at a discount produce-related accounts
 8    receivable that are subject to PACA. (Id. at ,r,r 1-2.) FVF is a California corporation in the
 9     business of trading fresh fruit and vegetable commodities subject to PACA. (Id. at ,r 3(a).)
10     Avila is an officer or employee of FVF. (Id. at ,r 30).) Several individuals and another
11     entity were named as Defendants but the Court dismissed these parties pursuant to a joint
12     motion. (Docs. 32, 33.)
13              a.     Early Neutral Evaluation Conference
14              On August 26, 2020, Plaintiff and the FVF Defendants participated in an early
15    neutral evaluation ("ENE") conference, however, the case did not initially settle .. (Doc.
16     37.) Instead, the parties stipulated to produce initial disclosures on or before September
17    25, 2020, to conduct an internal accounting for settlement purposes. (Id.) The undersigned
18     scheduled a second ENE session to convene on October 14, 2020. (Id.)
19              At the second session of the ENE on October 14, 2020, the case settled. (Doc. 43.)
20    The parties executed a Settlement Memorandum of Understanding ("MOU"), the terms of
21    which were placed on the record. (Doc. 43; see also, Deel. Philip H. Franklin, Doc. 48-2
22     at 2,   ,r,r 8-:-9 & Ex. A at 9.)   The FVF Defendants do not contest that Avila executed the
23    MOU in his individual capacity and as an authorized representative of FVF. (See generally
24    Doc. 52; see Doc. 48-2 at 10.)
25 Ill
26 Ill
27 Ill
28    Ill
                                                         2
                                                                                   3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.389 Page 3 of 11


 1           b.     Settlement Terms
 2           Pursuant to the terms of the MOU, Defendants agreed to pay Plaintiff$40,000.00 in
 3     installments until July 13, 2021. (Doc. 48-2 at 9, sec. 1.) The first installment of$5,000.00
 4    was due on November 10, 2020, the second installment of $5,000.00 was due on December
 5     15, 2020, with consecutive weekly payments of $1,000.00 commencing on December 22,
 6    2020 and continuing each Tuesday until July 13, 2021. (Id.) The MOU further provided
 7     for FVF' s admission of liability for Counts IX, X, and XI and Avila's admission ofliability
 8     for Count XII. (Id. at secs. 8-9.) Additionally, the MOU required Plaintiff to prepare the
 9    long-form settlement agreement, "but in the absence of an executed long-form agreement,
10    th[e] [MOU] controls and is enforceable." (Id. at sec. 7.) Both parties acknowledged and
11    agreed that the MOU "was made before the Court and is binding and judicially
12     enforceable[,]" and the FVF Defendants' response to the underlying Motion does not
13     contest this issue. (See Doc. 48.:2 at 1O; see also Doc. 52.)
14           Approximately one week after execution of the MOU, counsel for the FVF
15    Defendants emailed Plaintiffs counsel a fully executed long-form settlement agreement
16    with an October 15, 2020 signature date ("Settlement Agreement"). (Doc. 48-2 at 2-3, ,r,r
17     10-12 & Ex. B at 15-18.) The Settlement Agreement incorporates the essential terms of ·
18    the MOU and provides for the recovery of reasonable attorney fees and costs by the
19    prevailing party to the extent litigation arises between the parties regarding the enforcement
20     or interpretation of the agreement. (Doc. 48-2 at 18.) The FVF Defendants do not contest
21    that Avila executed the Settlement Agreement in his individual capacity and as an
22     authorized representative ofFVF. (See Doc. 52.)
23           c.     Settlement Disposition Conferences
24           A settlement disposition conference ("SDC'') convened on October 30, 2020, with
25     all parties appearing. (Doc. 45.) The undersigned set a second SDC to convene on
26    November 6, 2020. (Id.) At the November 6, 2020 SDC, all parties appeared with counsel.
27     (Doc. 46.) The Court's contemporaneous minute order states "the settlement reached on
28     October 14, 2020 fell through." (Id.) · The minute order further advised that it would take

                                                     3
                                                                                 3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.390 Page 4 of 11


 1 any motion for sanctions under submission to the extent a written motion is filed. (Id.) On
 2    February 23, 2020, Plaintiff filed the instant Motion.
 3                                       III.   LEGAL STANDARD
4            A federal district court has inherent power to enforce a settlement agreement in an
 5     action pending before it. In re City Equities Anaheim, Ltd., 22 F .3d 954, 957 (9th Cit.
 6     1994) (citation omitted). To enforce an agreement, two requirements must be met. First,
 7    the agreement must be complete. See Maynard v. City of San Jose, 37 F.3d 1396, 1401
 8     (9th Cir. 1994). Second, the parties must have agreed to the terms of the settlement or
 9     authorized their respective counsel to settle the dispute. See Philips v. Pilgrim Creek
10    Estates Homeowners Ass'n, No. 19-cv-102-AJB-WVG,'2020 WL 5757965, at *3 (S.D.
11     Cal. Sept. 28, 2020) (citing Harrop v. W.Airlines, Inc., 550 F.2d 1143, 1144-45 (9th Cir.
12     1977)).
13           California has a strong public policy to encourage voluntary settlement of litigation.
14     Osumi v. Sutton, 151 Cal.App.4th 1355, 1360 (2007) (internal citations omitted).
15     California Code of Civil Procedure section 664.6 provides:
16           [i]f parties to pending litigation stipulate, in a writing signed by the parties outside
             the presence of the court or orally before the court, for settlement of the case, or part
17
             thereof, the court, upon motion, may enter judgment pursuant to the terms of
18           settlement. If required by the parties, the court may retrain jurisdiction over the
             parties to enforce the settlement until performance in full of the ·terms of the
19
             settlement.
20
21           For purposes of interpreting settlement agreements, local law applies even if the
22     underlying cause of action is federal. United Commercial Ins. Serv., Inc. v. Paymaster
23     Corp., 962 F.2d 853, 856 (9th Cir. 1992) (internal citations and quotations omitted); see
24     also Adams v. Johns-Manville Corp., 962 F.2d 853, 856 (9th Cir. 1992) (stating "[a]
25     settlement agreement is treated as any other contract for purposes of interpretation."). In
26 · California, a contract must be interpreted "as to give effect to the mutual intention of the
27     parties as it existed at the time of contracting ... " Roden v. Bergen Brunswig Corp., 107
28     Cal.App.4th 620,625 (2003); see Cal. Civ. Code§ 1636. Where the contract is in writing,

                                                     4
                                                                                  3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.391 Page 5 of 11


 1 "the intention ... is to be ascertained from the writing alone, if possible." Roden, I 07
 2    Cal.App.4th at 625 (quoting Brinton v. Bankers Pension Servs., Inc., 76 Cal.App.4th 550,
 3    559 (1999)); see Cal. Civ. Code§ 1639. In addition, the contract language will govern its
 4    interpretation "if the language is clear and explicit, and does not involve an absurdity."
 5    CaL Civ. Code § 1638. On the other hand, if the contract's meaning is uncertain, the
 6    general rules of interpretation will be applied. Cal. Civ. Code§ 1637; but see Facebook,
 7    Inc. v. Connect[], Inc., No. C 07-01389 JW, 2008 WL 8820476, at *4 (N.D. Cal. June 25,
 8    2008) (settlement agreement is unenforceable if a material term is not reasonably certain,
 9    but "courts will not set aside contracts for mere. subjective interpretation.") (quoting
IO    Hedging Concepts, Inc. v. First Alliance Mortgage Co., 41 Cal.App.4th 1410, 1421
11    (1996)).
12                                                IV.    DISCUSSION
13           a.      Agreement Subject to Enforcement
14           Produce Pay seeks enforcement of the Settlement Agreement against the FVF
15    Defendants pursuant to California Code of Civil Procedure section 664.6, including a
16    liquidated judgment in the amount of $40,000.00. (Doc. 48at 6.) The FVF Defendants'
17    response raises no objection as to the existence and execution of the Settlement Agreement.
18    (See generally Doc. 52.) Instead, they generally dispute the applicability of PACA, and
19    cite to a produce transaction not at issue in this case. 1 (Id. at 1-2.)
20    Ill
21    Ill
22
23
      1 The FVF Defendants argue, "Plaintiff has submitted no proof they handled in any way any 'perishable
24    commodity' ... Further, Defendants believe that any potatoes for canning were not any part of any
25    transaction that is subject to this case." (Doc. 52 at 2.) Produce Pay's reply clarifies that FVF's receipt
      of money in exchange for invoices related to produce transactions involved watermelons and cantaloupes,
26    not potatoes. (Doc. 53 at 2.) Given that the reply brief challenges the FVF Defendants' misstatement of
      the facts and the FVF Defendants did not file a notice of errata and/or supplemental brief to clarify its
27    position, it appears any misstatement of facts is immaterial and will be disregarded. See generally
28    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (only disputes over facts that might affect the
      outcome of litigation should be considered in resolution of the issues).

                                                          5
                                                                                           3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.392 Page 6 of 11


 1          While the FVF Defendants dispute the applicability of PACA, the undersigned finds
 2    the terms of the Settlement Agreement clearly and unambiguously address the issue. See
 3    Cal. Civ. Code§ 1638. The Settlement Agreement states as follows:
 4                                               RECITALS
 5          WHEREAS, FVF admits liability for Counts IX, X and XI of the Complaint in the
            Civil Action and agrees that Produce Pay retains all remedies under the federal
 6
            Perishable Agricultural Commodities Act ("PACA") to enforce this Agreement,
 7          including ex parte remedies upon breach.
 8
            WHEREAS, Avila admits to liability for Count XII of the Complaint in the Civil
 9          Action.
10
            12. This Agreement is executed by the parties in the interest of compromising and
11          settling disputed matters . . . . FVF expressly admits liability for Count IX (breach
            of contract), Count X (interference with receipt of PACA trust assets) and Count XI
12
            (conversion of PACA trust assets), and agrees that Plaintiff retains all remedies
13          under the federal Perishable Agricultural Commodities Act ("PACA") to enforce
            this Settlement due to the admitted liability, including ex parte remedies upon any
14
            breach of this Agreement. Avila admits liability for Count XII (breach of
15          Malfeasance Agreement).
16
17    (Doc. 48-2 at 15, 18.) As expressly provided in the Settlement Agreement, FVF admitted
18    that Plaintiff retains all remedies available under PACA.          FVF's mere subjective
19    interpretation as to the applicability of PACA does not warrant setting the contract aside as
20    unenforceable. See Facebook, Inc., 2008 WL 8820476, at *4.
21          Furthermore, the Settlement Agreement appears complete as to all material terms.
22    It addresses and releases the claims asserted against FVF and Avila individually. (Doc.
23    48-2 at 15, Recitals 2-4.) It expressly memorializes that all signatories "desire to forever
24    resolve and settle all claims between Produce Pay and the FVF Defendants in said Civil
25    Action, known or unknown." (Id. at Recital 8.) It also details the sequence of installment
26    payments to effectuate complete resolution under its terms. (Id. at 16, sec. 1.) Considering
27    the Settlement Agreement as a whole, the undersigned finds it complete and binding. See
28    Cal. Civ. Code§ 1638; see also Payrolling.com Corp. v. WMBE Payrolling, Inc., No. 11-

                                                   6
                                                                                3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.393 Page 7 of 11


 l    cv-1072-IEG (DHB), 2013 WL 1187019, at *2 (S.D. Cal. March 20, 2013) (enforcing
 2     signed settlement agreement as complete and binding under California law) (internal
 3    citations omitted).
 4           The undersigned also finds the FVF Defendants failed to allege any basis for denying
 5    enforcement. To be sure, the response does not raise any dispute as to the authenticity of
 6    Avila's signatures in his individual capacity or as an authorized representative of FVF.
 7    (See Doc. 52.) Because the Settlement Agreement is complete and each party agreed to its
 8 terms, it is subject to enforcement. See Maynard, 37 F.3d at 1401; Philips, 2020 WL
 9     5757965, at *3.
10           Finally, there is no dispute that the FVF Defendants failed to perform as promised
11    pursuant to the terms of the Agreement.          The FVF Defendants failed to remit any
12    installment payment, and the FVF Defendants do not contend otherwise. (Doc. 48-2 at 4,
13    123; see generally Doc. 52.) While the FVF Defendants allege settlement discussions are
14    continuing, this attempt to renegotiate the terms of the Settlement Agreement does nothing
15    to help their position. (Doc. 52 at 2-3 (stating FVF "made a settlement offer as late as
16     [March 11, 2021].    Unfortunately plaintiff rejected same with a counter-offer which
17    defendants rejected as they were without sufficient cash assets for a lump-sum payment at
18    this time.".) Absent any showing of mistake, fraud, or another applicable defense, the FVF
19    Defendants' ·mere change of mind cannot void the ·Settlement Agreement. See Bland v.
20    Badger, No. 19-cv-00702-DAD-EPG (PC), 2020 WL 508874, at *3 (E.D. Cal. Jan. 31,
21    2020) (stating "[o]nce a party enters into a binding settlement agreement, that party cannot
22    unilaterally decide to back out of the agreement.") (citing Doi v. Halekulani Corp., 276
23    F.3d 1131 (9th Cir. 2002)).
24           Based upon all of the foregoing, the undersigned recommends.that Produce Pay's
25    Motion be GRANTED and the Court enter judgment pursuant to the terms of the
26     Settlement Agreement.
27    III
28    ///

                                                   7
                                                                               3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.394 Page 8 of 11


 1            b.    Evidentiary Hearing is Unnec.essary
 2           In deciding whether to enforce an agreement, the necessity of an evidentiary hearing
 3    depends on the circumstances. In re City Equities Anaheim, Ltd., 22 F.3d at 958. In
 4    instances where material facts concerning the existence or terms of settlement are in
5     dispute, summary enforcement without an evidentiary hearing is inappropriate.· Id. at 957
 6    (citation omitted). However, when the terms of an agreement are unequivocal, the court is
 7 well-suited for summary enforcement upon motion without an evidentiary hearing. Id. at
 8    958.
 9           Here, there is no need for an evidentiary hearing. Not only were the terms of
10     settlement memorialized in an MOU. and the parties' assent to those terms expressed in
11    open court, but the parties subsequently executed a formal, long-form Settlement
12    Agreement incorporating the terms of the MOU. See supra pp. 2-3; (Doc. 48-2 at 15,
13 . Recital 7); see Doi, 276 F.3d at 1139 ("there was no need for an evidentiary hearing on
14    whether an agreement existed, or what its terms were: the parties dispelled .any such
15    questions in open court."). Further, the FVF Defendants do not contest the existence, any
16    material term, or their execution of the Settlement Agreement. (See generally Doc. 52.)
17     Considering all of the foregoing, summary enforcement without an evidentiary hearing is
18     appropriate. In re City Equities Anaheim, Ltd., 22 F .3d at 957. •
19            C.    Request for Attorney Fees
20            Produce Pay seeks an award of $2,250.00 in attorney fees pursuant to the terms of
21    the Settlement Agreement, which were allegedly incurred as a result of filing the instant
22    Motion. (Doc. 48 at 7-8; Doc. 48-2 at 18, sec. 17.) The FVF Defendants contend attorney
23     fees are not recoverable due to Produce Pay' s failure to strictly comply with PACA. (Doc.
24     52 at 2.)
25            The Settlement Agreement provides:
26            2.    If the FVF Defendants fail to timely pay any of the installments pursuant to
              the schedule set forth in Paragraph 1, and pay full Settlement Amount by the close
27
              of business on Tuesday, July 13, 2021, Pacific Standard Time, the FVF Defendants
28            have agreed to be jointly and severally liable for the Settlement Amount, and shall

                                                    8
                                                                               3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.395 Page 9 of 11


 1          be subject to post-judgment collection measures, and such nonpayment shall be
            cons_idered a material breach of this Agreement giving rise to a claim for breach of
 2
            contract. . The prevailing party in any action to enforce this Agreement shall be
 3          entitled to recover attorney's fees and costs in accordance with Paragraph 17 below.
 4
            17. In the event litigation arises between the parties regarding the enforcement or
 5          interpretation of this Agreement, the prevailing party in such action shall recover his
            or her reasonable attorneys' fees and costs.
 6
 7    (Doc. 48-2 at 16, 18.)
 8          Again, the FVF Defendants' contention regarding the applicability of PACA is not
 9    the issue. The issue is that the FVF Defendants executed a final, binding Settlement
10    Agreement and do not dispute otherwise. See supra pp. 5-7. The clear and unambiguous
11    terms of the.Settlement Agreement provides that the prevailing party is entitled to recover
12    reasonable attorney fees. (Doc. 48-2 at 16, 18.)
13          · The trial court has discretion to detemiine the amount of attorney fees to be awarded.
14 Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69 (9th Cir. 1975), cert. denied, 425 U.S.
15    951, 96 S.Ct. 1729 (1976). The Ninth Circuit has adopted guidelines to consider in
16    determining the reasonableness of attorney fees, which were developed by the Fifth Circuit.
17    Id. (citing Johnson v. Georgia Highway Express, Inc., 488 F.2d 715 (5th Cir. 1974)). The
18    guidelines to consider include: (1) the time and labor required; (2) the novelty and difficulty.
19    of the issues involved; (3) the requisite skill to perform the legal services properly; (4) the
20    preclusion of other employment by the attorney due to acceptance of the case; (5) the
21    customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by
22    the client or circumstances; (8) the amount involved and the results obtained; (9) the
23    experience, reputation, and ability of the attorneys; (10) the "undesirability" of the case;
24    (11) the nature and length of the professional relationship with the client; and (12) awards
25    in similar cases. Id. "The most useful starting point for detemiining the amount of a
26    reasonable fee is the number of hours reasonably expended on the litigation multiplied by
27    a reasonable hourly rate." Hensley v. Eckerhart, 461 U'.S. 424, 433 (1983).
28    ///

                                                     9
                                                                                  3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.396 Page 10 of 11


 1           "[A]n award of attorney's fees may be based on the affidavits of counsel, so long as
 2     they are sufficiently detailed to enable the court to consider all the factors necessary in
 3 settling the fees." 1lenryv. Gill Indus., Inc., 983 F.2d 943,946 (9th Cir. 1993). Documents
 4     disclosing the nature of services rendered, the amount of attorney time expended, and the
 5     attorney's hourly rate is sufficient. Id. While the fee applicant has the burden of producing
 6     evidence that their requested fee is consistent with the prevailing market rate, a district
 7     court is also justified in relying on its own knowledge of customary rates in determining
 8     the reasonableness of a fee. Ingram v. Oroudijan, 647 F.3d 925, 928 (9th Cir. 2011)
 9     (affirming district court's reliance upon its own knowledge and experience in setting a
10     reasonable hourly rate for an award of fees) (citations omitted); see also Chaundry v. City
11     of LA, 751 F.3d 1096, 1110-11 (9th Cir. 2014) (burden is on fee applicant to produce
12     evidence of prevailing market rate).
13           Produce Pay's Motion is supported by the Declaration of Philip H. Franklin
14     ("Franklin"), counsel of record for Produce Pay. (Doc. 48-2 at 1,, 2.) Franklin alleges he
15 expended seven hours researching and drafting the instant Motion and expected to expend
16     three hours preparing a reply brief. (Id. at 4, , 24.) He also alleges the attorney fees
17     incurred in seeking to enforce· the Settlement Agreement total $2,250.00, which is
18     Franklin's $225.00 hourly rate multiplied by ten hours. (Id.) Franklin's declaration is
19     silent as to whether his hourly rate is consistent with the prevailing market rate.
                             '
20           Based upon the undersigned's knowledge and experience, the $225.00 hourly rate is
21     well within the range of prevailing market rates in the Southern District for work on matters
22     of similar complexity. See Gonzalez v. City ofMaywood, 729 F .3d 1196, 1205-06 (9th Cir.
23     2013) (for purposes of determining prevailing market rate, the relevant community is the
24     "forum in which the district court sits."); see Rutherford v. Evans Hotels, LLC, No. 18-cv'."
25     435-JLS-MSB, 2021 WL 1945729, at *7 (S.D. May 14, 2021) (awarding attorney fees
26     seeking $250 in hourly rates, discounted from regular hourly rates of $450 and $350 in
27     case involving alleged violations of the Americans with Disabilities Act); see also Kinder
28     v. Woodbolt Distrib., LLC, No. 18-cv-2713-DMS-AGS, 2021 WL 1226444, at *8 (S.D.

                                                     10
                                                                                  3:20-cv-517-MMA-RBM
     Case 3:20-cv-00517-MMA-RBM Document 55 Filed 05/18/21 PageID.397 Page 11 of 11


  1 Cal. Apr. 1, 2021) (awarding attorney fees seeking hourly rates ranging between $775 to
 2     $345 in case involving allegations of misleading business practices). Furthermore, the
 3     undersigned finds the ten hours of time and labor expended by Produce Pay in seeking to
 4     enforce the Settlement Agreement is reasonable and appropriate. Thus, the request for
 5     $2,250.00 in attorney fees represents a reasonable fee.        As such, ·the undersigned
 6     recommends that Produce Pay's Motion for an award of attorney fees be GRANTED.
 7                                          V.    CONCLUSION
 8           For the reasons given, the undersigned recommends that Plaintiffs Motion be
 9     GRANTED, the Court A WARD attorney fees in the amount of $2,250.00 to Maurice
10     Wutscher LLP, and enter final judgment consistent with the terms of the parties' Settlement
11     Agreement (Doc. 48-2 at 15-18).
12           This Report and Recommendation is submitted to the United States District Judge
13     assigned to this case, under 28 U.S.C. § 636(b)(l) and Federal Rule of Civil Procedure
.14    72(b). Any party may file written objections with the Court and.serve a copy on all parties
15     on or before June 1, 2021. The document should be captioned "Objections to Report and
16     Recommendation." Any reply to the Objections shall be served and filed on or before Jone
17     15, 2021. The parties are advised that failure to file objections within·the specific time
18     may waive the right to appeal the District Court's Order. Martinez v. Ylst, 951 F.2d 1153
19     (9th Cir. 1991).
20           IT IS SO ORDERED.
21     DATE: May 18, 2021
22
                                                 ~GRO
23
                                                 UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                   11
                                                                               3:20-cv-517-MMA-RBM
